




Exhibit 10.15


TIVO INC.
2008 EQUITY INCENTIVE AWARD PLAN


CASH-SETTLED RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
TiVo Inc., a Delaware corporation (the “Company”), pursuant to its 2008 Equity
Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants
to the individual listed below (“Participant”), an award to receive the number
of cash-settled restricted stock units (“Restricted Stock Units” or “RSUs”) set
forth below. Each RSU represents the right to receive an amount in cash equal to
the Fair Market Value of one share of the Company's common stock, par value
$0.001 per share (the “Stock”), after vesting. This award for Restricted Stock
Units (this “RSU Award”) is subject to all of the terms and conditions as set
forth herein and in the Cash-Settled Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “RSU Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the RSU Agreement.
Grant Recipient:                        «First_Name» «Last_Name»
Grant Number:                        «NUM»            
Date of Grant:                        «Date»
Number of Restricted Stock Units Subject to Grant:        «Shares_Granted»
Expiration Date:                        «Expiration_Date_Period_1»
Vesting Schedule:                     «Insert Vesting Schedule»
By his or her signature and the Company's signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the RSU Agreement and this
Grant Notice. Participant has reviewed the RSU Agreement, the Plan and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the RSU Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the RSU Agreement.

--------------------------------------------------------------------------------

By:     /s/ Thomas S. Rogers
Signature    
Title: President & CEO        
Date: «Award_Date»        


















--------------------------------------------------------------------------------




EXHIBIT A


TIVO INC. CASH-SETTLED RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Cash-Settled Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) to which this Cash-Settled Restricted Stock Unit Award Agreement
(this “Agreement”) is attached, TiVo Inc., a Delaware corporation (the
“Company”), has granted to Participant the right to receive the number of
Restricted Stock Units (“RSUs”) under the Company's 2008 Equity Incentive Award
Plan (the “Plan”) set forth in the Grant Notice. Each RSU represents the right
to receive an amount in cash equal to the Fair Market Value of one share of the
Company's common stock, par value $0.001 per share (the “Stock”), after vesting.
ARTICLE I.
GENERAL


1.1.    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.


(a)“Administrator” shall mean the Board or the Committee responsible for
conducting the general administration of the Plan in accordance with Article 13
of the Plan; provided that if Participant is an Independent Director,
“Administrator” shall mean the Board.


(b)“Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or any Subsidiary is terminated for
any reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death or retirement, but excluding: (a) terminations
where there is a simultaneous employment or continuing employment of Participant
by the Company or any Subsidiary, and (b) terminations where there is a
simultaneous re-establishment of a consulting relationship or continuing
consulting relationship between Participant and the Company or any Subsidiary.
The Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, without
limitation. The Administrator, or chief executive officer of the Company, in
that party's absolute discretion, shall determine the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant's service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.


(c)“Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.


(d)“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of Participant by the Company or any Subsidiary, and (b)
terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, without limitation. The Administrator, or chief executive officer of
the Company, in that party's absolute discretion, shall determine the question
of whether a particular leave of absence constitutes a Termination of
Employment.




--------------------------------------------------------------------------------






(e)“Termination of Services” shall mean Participant's Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.


1.2    Incorporation of Terms of Plan. The RSU Award and this Agreement are
subject to the Plan, the terms and conditions of which are incorporated herein
by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.


ARTICLE II.
AWARD OF RESTRICTED STOCK UNITS


2.1    Award of Restricted Stock Units.


(a)    Award. In consideration of Participant's agreement to remain in the
service or employ of the Company or one of its Subsidiaries, and for other good
and valuable consideration, the Company hereby grants to Participant the right
to receive the number of RSUs set forth in the Grant Notice, subject to all of
the terms and conditions set forth in this Agreement, the Grant Notice and the
Plan (the “RSU Award”). Each RSU represents the right to receive an amount in
cash equal to the Fair Market Value of one share of Stock after vesting.
Participant is an Employee, a member of the Board or Consultant. Prior to actual
payment of any cash, the RSUs and the RSU Award represent an unsecured
obligation of the Company, payable only from the general assets of the Company.


(b)    Cash Payment.


(i)    Vesting and Timing of Distribution. The RSUs subject to the RSU Award
shall vest and become payable to Participant solely in cash with respect to the
applicable portion based upon the vesting schedule set forth in the Grant Notice
(the “Vesting Schedule”). Subject to Section 2.2 and 2.3 hereof, the cash
represented by the RSUs subject to the RSU Award shall be paid to Participant
with respect the number of RSUs that have vested in accordance with the Vesting
Schedule set forth in the Grant Notice on the twentieth (20th) day following the
date that the corresponding RSUs have vested (without regard to whether
Participant has experienced a Termination of Service prior the date of payment).


(ii)    Generally. Cash payments pursuant to the RSU Award shall be paid to
Participant or Participant's beneficiaries in accordance with Section 2.1(b)(i)
above. Notwithstanding anything herein to the contrary, no such cash payment
shall be made to Participant during the six (6)-month period following
Participant's “separation from service” (within the meaning of Section 409A of
the Code) if Participant is a “specified employee” (within the meaning of
Section 409A of the Code) on the date of such separation from service (as
determined by the Company in accordance with Section 409A of the Code) and the
Company determines that paying such amounts at the time set forth in this
Section 2.1(b) would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first (1st) day following the end of such six
(6)-month period, the Company shall pay Participant the cumulative amounts that
would have otherwise been payable to Participant during such six (6)-month
period.


2.2    Forfeiture. Any RSUs subject to this RSU Award that are not vested as of
the date Participant experiences a Termination of Service shall thereupon be
forfeited, terminated and cancelled immediately without payment of any
consideration by the Company and without any further action by the Company.


2.3    Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof), at the time Participant
receives a cash payment pursuant to the RSU Award or at any time thereafter as
requested by the Company, Participant hereby authorizes the Company and its
Affiliates to withhold the full amount of all federal and state withholding or
other taxes applicable to the taxable income of Participant




--------------------------------------------------------------------------------




resulting from the vesting of the RSUs or the cash payment thereunder, or other
taxable event related to the Restricted Stock Units.


2.4    Limitation on Participant's Rights. Neither Participant nor any person
claiming under or through Participant shall (i) have any of the rights or
privileges of a stockholder of the Company nor (ii) have any rights to have the
RSU Award paid in shares of Stock. No adjustment shall be made for a dividend or
other right, except as provided in Section 12.1 of the Plan
ARTICLE III.
OTHER PROVISIONS


3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the RSU Award.


3.2    Adjustments Upon Certain Events. Participant acknowledges that the RSU
Award is subject to modification and termination in certain events as provided
in this Agreement and Article 12 of the Plan.


3.3    Restricted Stock Units Not Transferable. None of the RSU Award, the
interests or rights and privileges conferred hereby, including the RSUs awarded
hereunder, shall be pledged, encumbered, or hypothecated to or in favor of any
party other than the Company or a Subsidiary unless and until the cash
underlying the RSU Award has been paid, and any attempted disposition thereof
shall be null and void and of no effect. None of the RSU Award, the interest or
rights and privileges conferred hereby, including the RSUs awarded hereunder,
shall be liable for the debts, contracts or engagements of Participant or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) unless and until the cash underlying the RSU
Award has been paid, and any attempted disposition thereof shall be null and
void and of no effect.


3.4    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company's authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant's signature on
the Grant Notice. By a notice given pursuant to this Section 3.5, either party
may hereafter designate a different address for notices to be given to that
party. Notices provided for in Participant's Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by mail by the Company to Participant, five (5) days
after deposit in the United States mail, postage prepaid, addressed to
Participant at the last address Participant provided to the Company.


3.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


3.7    Governing Law; Severability. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.




--------------------------------------------------------------------------------




3.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange Act,
and state securities laws and regulations. Notwithstanding anything herein to
the contrary, the Plan shall be administered, and the Awards are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.


3.9    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the RSU Award in any material way without the prior written
consent of Participant.


3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.


3.11    Effect of Written Modifying Agreements. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is party to any written
agreement between Participant and the Company executed prior to, concurrent
with, or subsequent to this Agreement, including but not limited to, an
employment agreement or change in control agreement (“Modifying Agreement”), and
such Modifying Agreement purports to supersede the vesting, timing or
distribution provisions of this Agreement, then the Modifying Agreement shall
supersede the terms and conditions of this Agreement with respect to such
vesting, timing or distribution provisions.


3.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSU Award and this Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


3.13    Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A.


3.14    Not a Contract of Employment or Other Service Relationship. Nothing in
this Agreement or in the Plan shall confer upon Participant any right to
continue to serve as an employee or other service provider of the Company or any
of its Subsidiaries.


3.15    Entire Agreement. Subject to Section 3.11 of this Agreement, the Plan,
the Grant Notice and this Agreement (including all exhibits thereto) constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.




